          Case 2:21-cr-00168-MCS Document 11 Filed 03/10/21 Page 1 of 1 Page ID #:54

                                                                                          ~1LED


                                                                                 1 21 ~R I 0 AM { 1 ~ ~9
                                       UNITED STATES DISTRICT COUI~~ ~ '
                                                                       i~                ~~'      '`~ k ~
                                                                       ~  c' -, '. r~ :~,:,~ ~ ~.
                                      CEIV'TRAL DISTRICT OF CALIFORNIA

                                                                      NUMBER:
UNITED STATES OF AMERICA
                                                      PLAINTIFF 12:21-mj-01055-DUTY
                  V.
                                                                          REPORT COMMENCING CRIMINAL
Armand                      Legardy                                                       ACTION
USMS~                                            DEFENDANT

TO: CLERK'S OFFICE,U.S. DISTRICT COURT

All areas must be completed. Any azea not applicable or unknown should indicate' A".

 1- Date and time of azrest: March 10, 2021             Gl`:r~~                       g1Vi ~ PM

 2. The above named defendant is currently hospitalized            cannot be transported to court for arraignment or
    any other preliminary proceeding:      p Yes             o

 3. Defendant is in U.S. Mazshals Service lock-up (in this court building):           Yes     ❑ No

 4. Charges under which defendant has been booked:

     18 USC 371;1028A(a)(1)•

 5. Offense charged is a:       Fel y        ❑Minor Offense              ❑Petty Offense       ❑Other Misdemeanor

 6. Interpreter Required:       No     ❑ `c'~•        ~ai~,uag~:

 7. Year of Birth: 1988

 8. Defendant has retained counsel:              N~
    ❑ Yes         Name:                                                    Phone Number.


 9• Name ofPretrial Services Officer notified:                     ✓(V

 10. Remarks(if any):

                               s~- Mq~s                      (please print)
 11. Name: ~~~nn                           ~/~(~
                                                                                               vs ~oL. o ~Cr
 12. Office Phone Numb                                  ~3•~~•d36~ 13 Agenry:

 14. Signature:                                                               15, paw; March 10, 2021


 CR-64(05/18)                              REPORT COMMFNCIIVG CRIMINAL ACTION
